
	

113 HR 5043 IH: Partnering to Abolish Child Trafficking Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5043
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of California introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Trafficking Victims Protection Act of 2000 to direct the Secretary of State to submit
			 reports to Congress on child protection compacts.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Partnering to Abolish Child Trafficking Act; or
			(2)the PACT Act.
			2.Reports on child protection compactsSection 105A(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103a(d)) is amended
			 by adding at the end the following:
			
				(7)ReportsThe Secretary of State, acting through the Director established pursuant to section 105(e)(1) of
			 this Act, shall submit an annual report to Congress, which shall include
			 information regarding—
					(A)child protection compacts under this subsection;
					(B)countries with which the United States may enter into a child protection compact under this
			 subsection; and
					(C)assistance provided under this subsection..
		
